Citation Nr: 0012119	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, including low back arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963, and from December 1963 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
residuals of a back injury.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for residuals of a 
low back injury, including low back arthritis, has been 
obtained.

2.  The veteran's current back condition was not caused by a 
disease or injury incurred or aggravated in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a low 
back injury, including low back arthritis, are not met.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for residuals of a low back injury is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The evidence 
shows that the veteran has a current diagnosis of 
degenerative arthritis of the lumbar spine, from a September 
1999 VA examination report and objectively detected in a July 
1998 VA radiology examination.  The veteran has testified 
that he injured his back during a parachute jump in service 
in 1961 when another parachutist, following the veteran to 
the ground, landed on him and caused the veteran to suffer a 
concussion, as well as neck and back pain.  This testimony of 
the veteran concerning an inservice back injury is presumed 
credible and sufficient evidence of an inservice injury for 
purposes of a well-grounded claim.  Additionally, a March 
1991 letter of medical treatment from Christopher E. Cenac, 
M.D., F.A.C.S., states that the veteran was treated for, 
among other things, low back pain as a result of an injury to 
the low back sustained in a 1961 parachute drop in service.  
Dr. Cenac stated that "[h]e has evidence of extensive 
degenerative disease post traumatic as a result of the 
parachute drop."  This letter is sufficient evidence, for 
purposes of a well-grounded claim, of a nexus between the 
current back disability and an inservice back injury.    

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

As indicated above, the veteran essentially contends that he 
has a current back disability as a consequence of an 
inservice parachute jump accident, and for which service 
connection should be granted.  After a review of the 
evidence, however, the Board finds that his contentions are 
not supported by the record and that, accordingly, his claim 
fails.

The crux of the evidence in support of the veteran's service 
connection claim comes from the veteran's own hearing 
testimony, during both a July 1996 RO Personal Hearing and a 
March 2000 Board Video Conference Hearing, and the March 1991 
letter of medical treatment from Dr. Cenac, previously 
described.  During both the July 1996 RO Hearing and the 
March 2000 Board Hearing, the veteran described how he 
injured his back in service.  He testified that he had 
completed his parachute jump and was gathering his parachute 
when another parachutist descended and landed right on the 
veteran's head, knocking the veteran unconscious and also 
injuring his neck and back.  He stated that he spent 10 days 
in the hospital, and went to numerous sick calls for his back 
pain following hospital discharge.  He stated that these sick 
calls occurred during both his first enlistment, when the 
accident occurred, and during his second enlistment.  
However, he stated that he never received any pain medication 
in service for his back pain.  

The March 1991 letter of medical treatment from Dr. Cenac, as 
previously discussed, attributes the veteran's low back pain 
and resultant degenerative disease to the inservice parachute 
jump.  However, this brief letter clearly states that Dr. 
Cenac did not begin to treat the veteran for his low back 
pain until 1977, over 10 years following service discharge.  
Furthermore, Dr. Cenac has not provided any medical or 
factual basis to support his assessment that the veteran's 
low back pain in 1991 was caused by his inservice back 
injury, as opposed to events following service.  The evidence 
from Dr. Cenac could easily be interpreted as a reliance on 
the veteran's account of the etiology of his low back pain, 
without independent competent medical evidence to support 
this proposition.          

The Board contrasts this evidence from the veteran and Dr. 
Cenac with evidence beginning with the veteran's service 
medical records, which do not show any evidence of back pain 
complaints.  The records show that the veteran suffered a 
concussion in October 1960, after he was knocked unconscious 
in an authorized parachute jump.  However, there is no 
documented evidence that the veteran complained of, or was 
treated for, low back pain following this jump.  Reports of 
Medical History completed by the veteran in December 1962, 
December 1963 and November 1966, just prior to service 
discharge, do not show any complaints of low back pain.  
Similarly, the Reports of Medical Examination completed just 
prior to both of the veteran's periods of enlistment do not 
show any evidence of back pain complaints or a back 
condition.  

The veteran stated during his Board Hearing that he was 
treated for back problems by a Dr. Ohtag in 1967 following 
service discharge.  The veteran stated that X-rays and 
magnetic resonance imaging (MRI) tests revealed "spinal cord 
spurs".  However, the records from Dr. Ohtag are not before 
the Board; the veteran explains that the records are now 
unavailable due to the doctor's death.   

The most recent VA examination of the veteran, in July 1998, 
shows that the veteran complains of back pain that increases 
in severity with twisting motions, but for which he does not 
take any pain medication.  The examiner assessed the 
veteran's back pain as mechanical or musculoskeletal in 
origin, as opposed to his neck pain, which was due to 
degenerative joint disease.  The examiner filed an addendum 
report in November 1998 stating that the veteran's cervical 
spine condition could have been due to military service.  He 
did not state that the veteran's back pain was caused by 
military service.  In a subsequent review of the claims file 
by another VA examiner, in September 1999, the back diagnosis 
was clarified to include degenerative arthritis of the lumbar 
spine.  The Board notes that the examiner also specifically 
stated that in his opinion, the veteran's back condition was 
not related to his service.  The examiner referred to the 
fact that the only information concerning a back injury 
caused by the inservice parachute jump came from the veteran.  
With the first recorded complaints of low back problems 
coming several years after the inservice accident, the 
examiner did not feel that the current low back problems were 
related to service.   

In weighing the evidence in support of the veteran's claim 
versus the evidence that does not support his claim, the 
Board finds that the preponderance of the evidence is against 
the claim.  The Board first points out that two reviews of 
the veteran's case by VA examiners -- performed more recently 
than the March 1991 timeframe of Dr. Cenac's letter - led to 
the conclusions that the veteran's back disability is not 
related to military service.  Furthermore, while Dr. Cenac 
stated in his March 1991 letter that the veteran's low back 
condition was caused by his inservice parachute accident, 
there is no further medical evidence to support this 
proposition.  From the evidence before the Board, Dr. Cenac's 
account of the origin of the veteran's back problems appears 
to be based solely on the veteran's own account.  There is no 
evidence that Dr. Cenac ever treated or examined the veteran 
before 1977.  On the other hand, the record contains 
evidence, from Dr. Cenac in December 1992, that indicates 
that the veteran has a significant post-service history of 
low back injuries.  In this letter, Dr. Cenac stated that he 
treated the veteran for a low back injury sustained in 1979, 
and also for low back pain caused by a June 1992 motor 
vehicle accident, for which he was found to have a soft 
tissue injury to the low back.  The Board finds that this 
post-service evidence of low back injuries, combined with the 
lack of documented evidence of an inservice back injury, is 
not favorable to the veteran's claim.

The Board finds that after weighing the evidence of the 
veteran's well-grounded claim, the record does not contain 
sufficient competent medical evidence that the veteran's 
current low back condition was caused by his inservice 
parachute jump accident.  Thus, the preponderance of the 
evidence is against the claim for service connection for the 
residuals of a low back injury.  Accordingly, the Board must 
deny his claim.


ORDER

Entitlement to service connection for residuals of a low back 
injury, including low back arthritis, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

